DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diode pad” and  “a welding material layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 8, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Zou et al. (US 2018/0069149).
Regarding claim 1, Zou et al.  disclose disclose providing a first growth (supply) substrate(1102r), the first growth substrate having a first growth surface, and the first growth surface being provided with a first color  micro light emitting diode (red) unit (1103r) (fig. 20A) [0284-0285]; S120: providing a receiving substrate (1106), the receiving substrate  having a receiving surface, and a plurality of receiving pads (1105) being arranged on the receiving surface at intervals; S130: fitting the first growth substrate to the receiving substrate such that each first color micro light emitting diode unit at a transfer position is fitted to one receiving pad (fig. 20B); S140: fixing the first color micro light emitting diode unit to the receiving surface through the receiving pad (fig. 20B); S150: peeling off the first color micro light emitting diode unit from the first growth substrate, to obtain the receiving substrate on which the first color micro light emitting diode unit is fixed (fig 20C).
Regarding claim 8, Zou et al.   disclose providing a second growth substrate (102) , the second growth substrate  having a second growth surface, and the second growth surface (102) 
Regarding claim 9, Zou et al.    disclose providing a third growth substrate (1102b), the third growth substrate having a third growth surface, and the third growth surface being provided with a third color (blue)[0288] micro light emitting diode unit; S320: fitting the receiving substrate (1106) on which the first color micro light emitting diode unit and the second color micro light emitting diode unit are fixed to the third growth substrate, such that each third color micro light emitting diode unit at a transfer position is fitted to one receiving pad; S330: fixing the third color micro light emitting diode unit to the receiving surface through the receiving pad; S340: peeling off the third color micro light emitting diode unit from the third growth substrate, to obtain the receiving substrate on which the first color micro light emitting diode unit, the second color micro light emitting diode unit  and the third color micro light emitting diode unit are fixed (figs 20F-20G). 
Regarding claim 11, Zou et al.  disclose  any one, two or three of the first color micro light emitting diode unit the second color micro light emitting diode unit, and the third color micro light emitting diode unit  have a vertical structure (fig 20I)[0080, vertical micro-LEDs]. 
Regarding claims 13 and 14, Chen disclose a micro light emitting diode substrate (figs 4 and 9). 

Claim(s) 1, 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Chen (US Patent 10,096,740).
Regarding claim 1, Chen discloses disclose providing a first growth (supply) substrate(101), the first growth substrate having a first growth surface, and the first growth surface being provided with a first color  micro light emitting diode (blue) unit (411) (fig. 2,7) [col 7 lines 40-60]; S120: providing a receiving substrate (20), the receiving substrate  having a receiving surface, and a plurality of receiving pads (21) being arranged on the receiving surface at intervals; S130: fitting the first growth substrate to the receiving substrate such that each first color micro light emitting diode unit at a transfer position is fitted to one receiving pad (fig. 3, 7); S140: fixing the first color micro light emitting diode unit to the receiving surface through the receiving pad (fig. 3, 7); S150: peeling off the first color micro light emitting diode unit from the first growth substrate, to obtain the receiving substrate on which the first color micro light emitting diode unit is fixed (fig 4,7).
Regarding claim 8, Chen discloses providing a second growth substrate (102) , the second growth substrate  having a second growth surface, and the second growth surface (102) being provided with a second color (red)[col. 7 lines 61-65] micro light emitting diode unit (412); S220: fitting the receiving substrate (20) on which the first color micro light emitting diode unit is fixed to the second growth substrate (fig 8), such that each second color micro light emitting diode unit (412) at a transfer position is fitted to one receiving pad (21); S230: fixing the second color micro light emitting diode unit to the receiving surface through the receiving pad (fig 8-9); 4Docket No.: 085097-678349 S240: peeling off the second color micro light emitting diode unit from the second growth substrate, to obtain the receiving substrate on which the first color micro light emitting diode unit and the second color micro light emitting diode are fixed (fig 9). 
Regarding claim 9, Chen discloses providing a third growth (supply) substrate (103), the third growth substrate having a third growth surface, and the third growth surface being provided with a third color (green)[col. 8 lines 15-35] micro light emitting diode unit; S320: fitting the receiving substrate (20) on which the first color micro light emitting diode unit and the second color micro light emitting diode unit are fixed to the third growth substrate, such that each third color micro light emitting diode unit at a transfer position is fitted to one receiving pad; S330: fixing the third color micro light emitting diode unit to the receiving surface through the receiving pad; S340: peeling off the third color micro light emitting diode unit from the third growth substrate, to obtain the receiving substrate on which the first color micro light emitting diode unit, the second color micro light emitting diode unit  and the third color micro light emitting diode unit are fixed [col. 8 lines 15-35]. 
Regarding claims 13 and 14, Chen disclose a micro light emitting diode substrate (figs 4 and 9). 

Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Zou et al. (WO 2018191883) ( the examiner will use the disclosures in child US 2021/0135044 for the rejection).
Regarding claim 1, Zou et al. disclose providing a first growth substrate(201), the first growth substrate having a first growth surface, and the first growth surface being provided with a first color (all the micro led will inherently have a “color” since light is emitted from the LED in wavelegths, the emission from the LED would result in a color or all colors) micro light emitting diode unit (204) (fig. 2); S120: providing a receiving substrate (202), the receiving substrate  having a receiving surface, and a plurality of receiving pads (206) being arranged on the receiving surface at intervals; S130: fitting the first growth substrate to the receiving substrate such that each first color micro light emitting diode unit at a transfer position is fitted to one receiving pad (fig. 3); S140: fixing the first color micro light emitting diode unit to the receiving surface through the receiving pad (fig. 3); S150: peeling off the first color micro light emitting diode unit from the first growth substrate, to obtain the receiving substrate on which the first color micro light emitting diode unit is fixed (fig 5).
Regarding claims 13 and 14, Zou et al. disclose a micro light emitting diode substrate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 10,096,740) as applied to claim 1 above in view of Ahmed et al. (US 2018/0261785).
Chen discloses the invention supra.
Regarding claim 2, Chen also discloses providing a first mask (70), the first mask being provided on a side of the first growth substrate away from the first growth surface, and irradiating, by an laser (fig. 5), a side of the first mask away from the first growth substrate; S 142: fixing a plurality of first color micro light emitting diode units to the receiving surface through the receiving pads (fig 5).
Chen fails to disclose the infrared laser.
Ahmed disclose the using an infrared laser [0054] release technique. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The infrared laser with a mask would selectively release the micro-LEDs.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The micro-LEDs would be selectively removed using the infrared laser.)
Regarding claim 3, Chen discloses the first mask is provided with at least one opening (fig. 5).
Allowable Subject Matter
Claims 4-7, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817